DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., CN108256534 A in view of Li et al., CN104616015 A, and further in view of Gu et al., CN108596103 A.
Regarding claim 1, Wang teaches A method for extracting mountain landscapes buildings based on high-resolution remote sensing images (Abstract; The invention claims a high-resolution remote sensing image of raft seawater cultivation area extracting method.), comprising the following steps: S1: segmenting a remote sensing image into patches of a first scale by using a first scale parameter Al (par. 0036; using larger scale parameter S1 by dividing the remote sensing image.), calculating a normalized difference vegetation index NDVI of each patch (par. 0008; computing normalized vegetation index NDVI of each plaque in water area.), and extracting the segmented patches with NDVI greater than a first threshold T1 as vegetation areas, while other patches as non-vegetation areas (par. 0012;  breeding area threshold is set and the adjacent sea area, calculating NDVI characteristic obtained by extracting sea culture area.); S2: segmenting the non-vegetation areas by using a second scale parameter A2 to obtain patches of a second scale (par. 0019;  the water body area to image segmentation, specifically method of computing normalized vegetation index NDVI of each plaque in water area.); S4: calculating a normalized difference build shadow index separator Sx(NSBI) of each patch according to the NSBI (par. 0021; computing normalized vegetation index NDVI of each plaque according to formula (III).), and extracting the areas with a separator greater than a third threshold T3 as landscape buildings (par. 0036; using the water body region normalizing water index NDWI in the extracting remote sensing image. using larger scale parameter S1 by dividing the remote sensing image.); wherein the first scale parameter A1 > the second scale parameter A2 > the third scale parameter A3 (par. 0036, 0041; the scale parameter S1 is set to 300, S2 is set to 10, as shown in Figure 4.).  
Wang failed to teach the following recited limitations.  However, Li teaches calculating a normalized difference buildup index NDBI of each patch (par. 0011; The data after pre-treatment, selecting short wave infrared wave band and near infrared wave band calculating normalized building index.), and judging the patches of the second scale with NDBI greater than a second threshold T2 as building areas, while regarding other patches as non-building areas (par. 0042; The type 2 not normalized building index (Normalized Difference Built-up Index, NDBI). is based on building land in short wave infrared wave band reflectivity greater than near infrared wave band reflectivity established principle ); and S3: segmenting the non-vegetation areas by using a third scale parameter A3 to obtain patches of a third scale (par. 0045; polarization target decomposition based on scattering mechanisms can be divided into coherent target decomposition and non-coherent target decomposition.).  Therefore, it would have been obvious before the effective filing date of the invention to combine Wang’s teachings with Li’s teachings in order to effectively strengthen the vegetation information W by both normalized vegetation index of the non-linear normalization formula (Li, par. 0041).  
Wang and Li failed to teach the remaining recited limitation.  However, Gu teaches calculating a normalized difference build shadow index NSBI of each patch (par. 0052; building the best spectrum index selected by building with reference sample comparison, selecting the best spectrum index to generate the grey image in buildings and non-buildings of maximal difference. is tested for multiple times to obtain the best spectrum index based on 8 wave band high resolution remote sensing image building extracted as shown in formula (3), named NSBI.).  Therefore, it would have been obvious before the effective filing date of the invention to combine Wang’s and Li’s teachings with Gu’s teachings in order to build image extraction based on the best spectrum index selection (Gu, par. 0041).

Regarding claims 2 and 9, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Wang further teaches wherein the method uses the Multiresolution Segmentation algorithm or Hyper-pixel Segmentation algorithm to segment the image (par. 0020; segmentation algorithm is the Multiresolution Segmentation algorithm or in SLIC eCognition software super-pixel segmentation algorithm.).

Regarding claims 3 and 10, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Wang further teaches wherein the normalized difference vegetation index NDVI in the step S1 is calculated with the following formula: wherein, NIR is the mean valve of the near infrared band of the current calculated patch, and R is the mean valve of the red band of the current calculated patch (par. 0022).

Regarding claims 4 and 11, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Wang further teaches wherein the normalized difference build shadow index NSBI in the step S2 is calculated with the following formula: wherein, NIR is the mean valve of the near infrared band of the current calculated patch, and R is the mean valve of the red band of the current calculated patch (par. 0043).

Regarding claims 5 and 12, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Gu further teaches wherein the normalized difference build shadow index NSBI of each patch is calculated with the following formula in the step S3: wherein, NIR is the mean valve of the near infrared band of the current calculated patch, and R is the mean valve of the red band of the current calculated patch (par. 0010).

Regarding claims 6 and 13, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Wang further teaches wherein the normalized difference build shadow index separator Sx(NSBI) is calculated with the following formula in the step S4: wherein, x represents the current calculated patch, n(x) represents a set of all patches adjacent to the current calculated patch, B(x, xi) is the length of a common side of the current calculated patch x and the adjacent patch xi, and mx(NSBI) represents the NSBI value of the calculated patch x (par. 0046).

Regarding claims 7 and 14, Wang, Li and Gu teach all the limitations in claims 1 and 8.  Wang further teaches wherein the first threshold T1, the second threshold T2 and the third threshold T3 are adaptively calculated with the OTSU method (par. 0040; OTSU method).

Regarding claim 8, Wang teaches A computer device (Fig. 1; this method involves some type of computing device using software and algorithm as led by one of ordinary skill in the art.), comprising: one or more processors (Fig. 1; this method involves a processor executing software and algorithm as led by one of ordinary skill in the art.); a memory unit (Fig. 1; this method involves a memory that stores software and algorithm as led by one of ordinary skill in the art.); and one or more programs, which are stored in the memory unit and configured to be executed by said one or more processors (Fig. 1; this method involves a processor executing software and algorithm as led by one of ordinary skill in the art.), and when the program is configured to execute a method for extracting mountain landscapes buildings based on high-resolution remote sensing images (Abstract; The invention claims a high-resolution remote sensing image of raft seawater cultivation area extracting method.), comprising the following steps: S1: segmenting a remote sensing image into patches of a first scale by using a first scale parameter Al (par. 0036; using larger scale parameter S1 by dividing the remote sensing image.), calculating a normalized difference vegetation index NDVI of each patch (par. 0008; computing normalized vegetation index NDVI of each plaque in water area.), and extracting the segmented patches with NDVI greater than a first threshold T1 as vegetation areas, while other patches as non-vegetation areas (par. 0012;  breeding area threshold is set and the adjacent sea area, calculating NDVI characteristic obtained by extracting sea culture area.); S2: segmenting the non-vegetation areas by using a second scale parameter A2 to obtain patches of a second scale (par. 0019;  the water body area to image segmentation, specifically method of computing normalized vegetation index NDVI of each plaque in water area.); S4: calculating a normalized difference build shadow index separator Sx(NSBI) of each patch according to the NSBI (par. 0021; computing normalized vegetation index NDVI of each plaque according to formula (III).), and extracting the areas with a separator greater than a third threshold T3 as landscape buildings (par. 0036; using the water body region normalizing water index NDWI in the extracting remote sensing image. using larger scale parameter S1 by dividing the remote sensing image.); wherein the first scale parameter A1 > the second scale parameter A2 > the third scale parameter A3 (par. 0036, 0041; the scale parameter S1 is set to 300, S2 is set to 10, as shown in Figure 4.).  
Wang failed to teach the following recited limitations.  However, Li teaches calculating a normalized difference buildup index NDBI of each patch (par. 0011; The data after pre-treatment, selecting short wave infrared wave band and near infrared wave band calculating normalized building index.), and judging the patches of the second scale with NDBI greater than a second threshold T2 as building areas, while regarding other patches as non-building areas (par. 0042; The type 2 not normalized building index (Normalized Difference Built-up Index, NDBI). is based on building land in short wave infrared wave band reflectivity greater than near infrared wave band reflectivity established principle ); and S3: segmenting the non-vegetation areas by using a third scale parameter A3 to obtain patches of a third scale (par. 0045; polarization target decomposition based on scattering mechanisms can be divided into coherent target decomposition and non-coherent target decomposition.).  Therefore, it would have been obvious before the effective filing date of the invention to combine Wang’s teachings with Li’s teachings in order to effectively strengthen the vegetation information W by both normalized vegetation index of the non-linear normalization formula (Li, par. 0041).  
Wang and Li failed to teach the remaining recited limitation.  However, Gu teaches calculating a normalized difference build shadow index NSBI of each patch (par. 0052; building the best spectrum index selected by building with reference sample comparison, selecting the best spectrum index to generate the grey image in buildings and non-buildings of maximal difference. is tested for multiple times to obtain the best spectrum index based on 8 wave band high resolution remote sensing image building extracted as shown in formula (3), named NSBI.).  Therefore, it would have been obvious before the effective filing date of the invention to combine Wang’s and Li’s teachings with Gu’s teachings in order to build image extraction based on the best spectrum index selection (Gu, par. 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649